HENDERSON, Justice
(concurring in result).
Although I concur in the results of this opinion as this sentence neither shocks my conscience nor is it disproportionate to the crime, I repudiate the holding in State v. Braun, 351 N.W.2d 149 (S.D.1984). Furthermore, Helm, as cited in the majority, the United States Supreme Court case which quoted with approval my dissent in State v. Helm, 287 N.W.2d 497, 499 (S.D.1980) and essentially upheld it, has created a significant inroad into the South Dakota rule that “a sentence which is within the statutory limits is not reviewable on appeal unless it is so offensive as to shock the conscience of the court.” I note that the sentencing judge included in his 100-year sentence and judgment “and the Penitentiary shall take all steps to get him psychiatric treatment.” The Board of Charities and Corrections should follow through with such admonition.